EXHIBIT 10.1

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of March 10, 2003, by and between PWE (MULTI) QRS 14-85 INC., a Delaware
corporation (the “Landlord”) having an address at c/o W.P. Carey & Co. LLC, 50
Rockefeller Plaza, 2nd Floor, New York, NY 10020, and PW EAGLE, INC., a
Minnesota corporation (“Tenant”), having an address at 222 South Ninth Street,
Suite 2880, Minneapolis, Minnesota 55402.

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement, dated as
of February 28, 2002, as amended by that certain First Amendment To Lease
Agreement, dated as of June 7, 2002 (as so amended, the “Lease”), pursuant to
which Landlord leased to Tenant and Tenant leased from Landlord certain property
located in Tacoma, Washington; West Jordan, Utah; Perris, California; and Eugene
Oregon as more specifically described in the Lease;

 

WHEREAS, Tenant has acquired all of the issued and outstanding shares of capital
stock of Extrusion Technologies, Inc, a Colorado corporation (“ETI”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to modify certain
provisions of the financial covenants of Tenant contained in the Lease to
account for the acquisition of ETI;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant covenant and agree as
follows:

 

1. Exhibit G of the Lease is hereby deleted in its entirety and Exhibit G
attached hereto is hereby inserted in lieu thereof.

 

2. Except as expressly set forth herein, nothing herein is intended to or shall
be deemed to modify or amend any of the other terms or provisions of the Lease.

 

3. All undefined capitalized terms used herein shall have the same meanings as
set forth in the Lease.

 

4. This Amendment may be executed in any number of and by different parties
hereto on separate counterparts, all of which, when so executed, shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement.

 

5. This Amendment and the Lease together contain the entire understanding
between the parties hereto and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein or therein
contained and hereinafter made shall have no force and effect unless in writing,
and executed by the party or parties making such representations, warranties or
guarantees. Neither this Amendment nor the Lease nor any portion or provisions
hereof or



--------------------------------------------------------------------------------

 

thereof may be changed, modified, amended, waived, supplemented, discharged,
cancelled or terminated orally or by any course of dealing, or in any manner
other than by an agreement in writing, signed by the party to be charged.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal as of the day and year first above written.

 

         

LANDLORD:

         

PWE (MULTI) QRS 14-85, INC.,

         

a Delaware corporation

         

By:

  

/s/    Alistair Calvert

--------------------------------------------------------------------------------

         

Name:

  

        Alistair Calvert

         

Title:

  

        Vice President

ATTEST:

  

TENANT:

         

PW EAGLE, INC., a Minnesota corporation

By:

  

/s/    K. Lisa Holter

--------------------------------------------------------------------------------

  

By:

  

/s/    Dobson West

--------------------------------------------------------------------------------

Name:

  

        K. Lisa Holter

  

Name:

  

        Dobson West

Title:

  

        Esq.

  

Title:

  

        CAO

 

 

3



--------------------------------------------------------------------------------

 

EXHIBIT G

 

COVENANTS

 

1.   Transfers; Change of Control.

 

(a)     The Tenant shall not in a single transaction or series of related
transactions, sell or convey, transfer, abandon or lease all or substantially
all of its assets to any Person. Notwithstanding the foregoing, Tenant shall
have the right in a single transaction or a series of related transactions to
sell or convey all or substantially all of its assets to a Person if the
following conditions are met: (i) the assignment is to a Credit Entity or is
otherwise expressly permitted (without the consent of Landlord) under the Lease
and is p12

otherwise in accordance with Paragraph 21 of the Lease; and (ii) this Lease is
assigned to such Person.

 

(b)     At no time during the Term shall any Person or “group” (within the
meaning of Section 13(d) or Section 14(d) of the Securities Exchange Act of
1934, as amended) (i) acquire, directly or indirectly, more than 50% of Tenant’s
Voting Stock or (ii) obtain the power (whether or not exercised) to elect a
majority of Tenant’s directors, unless (1) the purchaser of such Voting Stock or
Person who acquires such power shall meet the qualifications of a Credit Entity
or (2) such purchaser is approved as an assignee by Landlord under the
provisions of Paragraph 21(b) of this Lease.

 

2.   Financial Covenants.

 

(a)   Tenant (and any successor or assign) shall:

 

  (i)   have a Consolidated Net Worth as set forth below as of the respective
dates set forth below:

 

Period

--------------------------------------------------------------------------------

  

Net Worth

--------------------------------------------------------------------------------

3/1/02

  

$15.3 Million

6/30/02

  

$ 15.2 Million

9/30/02

  

$ 15.2 Million

12/31/02

  

$ 13.3 Million

3/31/03

  

$ 12.8 Million

6/30/03

  

$ 14.1 Million

9/30/03

  

$ 14.0 Million

12/31/03

  

$ 13.7 Million

3/31/04

  

$ 12.3 Million

6/30/04 and each June 30th thereafter
through the Expiration Date

  

$ 12.8 Million; and

 



--------------------------------------------------------------------------------

 

(ii)     as of the dates set forth below, maintain a Fixed Charge Coverage Ratio
for the then most recently completed calendar quarter (except as otherwise
specifically set forth below) of not less than:

 

3/31/02 (three months ended):

  

N.A.

6/30/02 (six months ended):

  

0.95:1

9/30/02 (nine months ended):

  

1.15:1

12/31/02 (twelve months ended):

  

1.00:1

3/31/03 and each calendar quarter thereafter through the Expiration Date:

  

1.05:1

 

(b)     Tenant’s compliance with the forgoing covenants shall, in each case, be
demonstrated to the reasonable satisfaction of Landlord and any Lender, and
Tenant shall provide such financials and other supporting documentation as shall
be reasonably necessary to demonstrate Tenant’s compliance with the requisite
criteria. )

 

(c)     Notwithstanding anything to the contrary contained herein or elsewhere
in the Lease, a breach by Tenant of the covenants contained in Section (a) of
this Section 2 shall not constitute a default under the Lease to the extent a
breach or default by Tenant under the corresponding covenant contained in
Tenant’s senior secured credit facility is waived or consented to by the holder
or holders of Tenant’s senior secured debt, if any such senior secured credit
facility is then in place, so long as in connection with any such consent or
waiver Tenant does not, directly or indirectly, pay or cause to be paid to such
holder or holders (or any affiliates thereof) any remuneration (whether by way
of supplemental or additional interest, fee or otherwise), or agree to any
modification of such credit facility that is materially more advantageous to
such holder or holders, as an inducement to or consideration for such consent or
waiver, unless Landlord shall also receive commensurate pro rata remuneration
(based upon the principal amount outstanding under the Loan and Security
Agreement relative to the Acquisition Cost set forth on Exhibit E of this
Lease).

 

3.       Definitions. For the purpose of this Exhibit “G” the following terms
shall have the following meanings:

 

“Capitalized Lease Obligation” shall mean, any Indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP (provided that, if Tenant’s Lenders
(as defined below) adjust the covenants contained in the Loan and Security
Agreement or modify the definitions therein solely due to accounting treatment
of this Lease, in either case, within ninety (90) days of the date hereof, then
Landlord agrees that it shall adjust the covenants and/or definitions contained
herein to properly reflect the accounting treatment of this Lease in the same
manner as Lenders).

 

“Consolidated Net Income” shall mean, with respect to Tenant and its
Subsidiaries for any fiscal period, the net income (or loss) of Tenant and its
Subsidiaries for such period taken as a whole (determined in accordance with
GAAP on a consolidated basis), but excluding in any event: (a) any gains or
losses on the sale or other dispositions of investments or fixed or capital
assets or from any transaction classified as extraordinary under GAAP, any taxes
on such excluded gains and any tax deductions or credits on account of any such
excluded losses; (b) the

 



--------------------------------------------------------------------------------

 

proceeds of any life insurance policy; (c) net earnings and losses of any
business entity, substantially all the assets of which have been acquired in any
manner by Tenant, realized by such business entity prior to the date of
acquisition; (d) net earnings and losses of any business entity which shall have
merged into Tenant earned or incurred prior to the date of such merger; (e) net
earnings of any business entity (other than a consolidated subsidiary) in which
Tenant has an ownership interest unless such net earnings shall have been
received by Tenant in the form of cash distributions; (f) earnings resulting
from a reappraisal, revaluation or write-up of assets; (g) any charge to net
earnings resulting from the amortization of the value of stock options given to
employees to the extent required by FASB 25; (h) any increase or decrease of net
income arising from a change in Tenant’s accounting methods; (i) any gains
resulting from the forgiveness of funded debt or the retirement of funded debt
at a discount; (j) any gains arising from the acquisition of any securities of
Tenant; and (k) any reversal of any contingency reserve, except that provision
for such contingency reserve shall have been made from income arising during
such period.

 

“EBITDA” shall mean, with respect to any fiscal period, the sum of Tenant’s
Consolidated Net Income plus amounts deducted in determining Consolidated Net
Income in respect of: (a) any provision for (or less any benefits from) income
taxes whether current or deferred; (b) amortization and depreciation expense;
and (c) Interest Expense for such period.

 

“Fixed Charges” means, for any period of determination, the sum of: (a)
scheduled principal payments of Funded Debt; (b) Interest Expense paid in cash
included in the determination of Consolidated Net Income; and (c) dividends paid
on Tenant’s capital stock.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any period of
determination, the ratio of (i) EBITDA of Tenant for such periods minus income
taxes paid in cash and non-financed capital expenditures during such period to
(ii) Fixed Charges.

 

“Funded Debt” means (i) Indebtedness arising from the lending of money by any
Person to Tenant, including, without limitation, the Obligations; (ii)
Indebtedness, whether or not any such case arising from the lending by any
Person of money to Tenant (A) which is represented by notes payable or drafts
accepted that evidence extensions of credit, (B) which constitutes obligations
evidenced by bonds, debentures, notes or similar instruments, or (C) upon which
interest charges are customarily paid (other than accounts payable) or that was
issued or assumed as full or partial payment for Property; (iii) Indebtedness
that constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations
with respect to letters of credit or guaranties of letters of credit; and (v)
Indebtedness of Tenant under any guaranty of obligations that would constitute
Funded Debt under clauses (i) through (iv) hereof if owed directly by Tenant or
any guaranty having the economic effect of guaranteeing any of the obligations
of any other Person. In computing the amount of Funded Debt, the Subordinated
Notes will be valued at full face value (less any payments thereon) without
giving effect to any original issue discount.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America, applied on a consistent basis.

 

“Indebtedness” as applied to a Person means, without duplication:

 

(i)   all items which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet of such
Person as at the date as of which Indebtedness is to be determined, including,
without limitation, Capitalized Lease Obligations;

 

(ii)   all obligations of other Persons which such Person has guaranteed;

 



--------------------------------------------------------------------------------

(iii)   all reimbursement obligations in connection with letters of credit or
letter of credit guaranties issued for the account of such Person, and

 

(iv)   in the case of Tenant (without duplication), the Obligations;

 

“Interest Expense” means, with respect to any fiscal period, the interest
expense incurred for such period excluding interest income as determined in
accordance with GAAP.

 

“Loans” means, all loans and advances of any kind made by Lenders pursuant to
the Agreement.

 

“Net Worth” shall mean the book net worth of the Tenant as determined in
accordance with GAAP. Net Worth shall include any unamortized value assigned to
the warrants issued in connection with the subordinated notes which value was
calculated in accordance with GAAP and is contained in Tenant’s consolidated
financial statements.

 

“Obligations” shall mean (i) all Loans and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from Tenant to Fleet
Capital Corporation, Fleet National Bank, Harris Trust & Savings Bank, The CIT
Group Business Credit, Inc., or U.S. Bank National Association (the “Lenders”)
of any kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, whether arising under the Second Amended and
Restated Loan & Security Agreement dated September 20, 1999, as amended, by and
among Tenant and the Lenders (the “Loan and Security Agreement”), (ii) any and
all agreements, instruments and documents heretofore, now or hereafter executed
by Tenant, any subsidiary of Tenant or any other third party and delivered to
any Lender in respect of the transactions contemplated by the Loan and Security
Agreement, and (iii) any interest rate protection agreement, swaps or caps or
otherwise, whether direct or indirect (including those acquired by assignment),
absolute or contingent, primary or secondary, due or to become due, now existing
or hereafter arising and however acquired.

 

“Person” shall mean an individual, partnership, association, corporation or
other entity.

 

“Subordinated Notes” shall mean, those certain subordinated promissory notes
dated on or about September 20, 1999 in the original aggregate principal amount
of $32,500,000 executed by Tenant in favor of the purchasers hereof.

 

“Subsidiary or “Subsidiaries”” of any Person means any corporation a majority of
the Voting Stock of which is at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or intermediaries, or
both, by such Person.

 

“Voting Stock” means shares of stock of a corporation having ordinary voting
power to elect the board of directors or other managers of such corporation.

 

4.     ETI Exclusion. Notwithstanding anything to the contrary contained herein
or in the Lease, so long as neither Tenant nor any Subsidiary of Tenant is or
becomes an obligor or co-obligor (whether primary or secondary), guarantor or
surety of, or otherwise becomes liable for the repayment of, any Indebtedness of
ETI (or any of its Subsidiaries), including by means of the issuance by Tenant
(or any Subsidiary or Tenant) of any letter of credit or other means of credit
enhancement in support of any such Indebtedness of ETI (or any of its
Subsidiaries) (any of the

 



--------------------------------------------------------------------------------

 

foregoing an “Obligation”), then none of ETI, or any of its Subsidiaries, shall
be deemed a “Subsidiary” (as defined above) of Tenant for purposes of the
covenants contained in this Exhibit G and/or any calculation or determination of
Tenant’s compliance therewith (and the financial condition or results of
operations of ETI or any of its Subsidiaries shall be disregarded for such
purposes); it being further understood and agreed that any liability of Tenant
(or any Subsidiary of Tenant) for the payment of any tax payment obligations of
ETI (or any of its Subsidiaries) as a result of the filing of consolidated tax
returns or the preparation of consolidated financial statements by Tenant with
all its Subsidiaries (including ETI and its Subsidiaries ) shall not, by itself,
be deemed to constitute an Obligation.

 